247 S.C. 509 (1966)
148 S.E.2d 372
Steven CAVALIER, a minor 13 years of age, by his Guardian ad Litem, Shirley Cavalier, Respondent
v.
R.N. CORLEY, Appellant.
18502
Supreme Court of South Carolina.
May 9, 1966.
*510 Messrs. Love, Thornton, Arnold & Thomason, of Greenville, for Appellant.
Messrs. Abrams, Bowen and Townes, of Greenville, for Respondent.
*511 May 9, 1966.
Per Curiam.
The sole issue involved on this appeal is whether the circuit judge erred in granting plaintiff's convenience of witnesses and promotion of justice motion  Section 10-310, Code of 1962  to change the place of trial of this action from Edgefield County, the residence of the defendant, to Greenville County, where the automobile accident out of which the action arises occurred and where all of the witnesses reside, except the defendant and his wife. It must be resolved against the appellant under the consistent line of decisions of this court, unbroken in recent years, holding that such a motion is addressed to the sound judicial discretion of the trial court, and that the decision of that court will not be disturbed on appeal "except upon a clear showing of abuse of discretion amounting to a manifest error of law." Dimery v. Bloom, 245 S.C. 367, 140 S.E. (2d) 600; West's South Carolina Digest, Appeal and Error, Par. 965; Ibid., Venue, Par. 51, 52(1). While there are some older decisions which lend some support to counsel's contrary argument, the facts here are indistinguishable from those of later, controlling decisions, which require affirmance of the trial court's allowance of the motion. It would serve no useful purpose to state the facts.
Affirmed.